In the Missouri Court of Appeals
              Eastern District
APRIL 19, 2016

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

1.    ED102477   ANDRE FOSTER, APP V STATE OF MISSOURI, RES

2.    ED102567 STATE OF MISSOURI, RES V DWIGHT CLARK, APP

3.    ED102616 SHANE PERRY, APP V STATE OF MISSOURI, RES

4.    ED102621 STATE OF MISSOURI, RES V MARSHA RULO, APP

5.    ED102646 STATE OF MISSOURI, RES V WALTER L. LUCKETT, APP

6.    ED102734 IN THE MATTER OF: THE JUST FAMILY TRUST

7.    ED102871 ARTEZ UPCHURCH, APP V STATE OF MISSOURI, RES

8.    ED103021 TONEY DAVIS ET AL, APP V WILLIAM WYATT ET AL, RES

9.    ED103048 RAYMON DENZMORE, APP V STATE OF MISSOURI, RES

10.   ED103061 JOSEPH ASHFORD, APP V STATE OF MISSOURI, RES
      In the Missouri Court of Appeals
              Eastern District
APRIL 19, 2016

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

11.   ED103081   MICHAEL GRIMES, APP V STATE OF MISSOURI, RES

12.   ED103216 CHARLES A. SMITH, APP V STATE OF MISSOURI, RES

13.   ED103326 WILFREDO REYES, APP V STATE OF MISSOURI, RES

14.   ED103406 MARGARET CHAMBLESS, APP V TALA-MO, INC & DES
      RES

15.   ED103434 ANDRE MCAFEE, APP V STATE OF MISSOURI, RES

16.   ED103460 JANET PETERS, APP V DONALD PETERS, JR., RES

17.   ED103492 RAM FINANCIAL ET AL, RES V AMERICON ET AL, APP

18.   ED103563 REGINALD RODGERS, APP V G FIFE, RES